Affirmed and Opinion filed October 17, 2002








Affirmed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00270-CR
____________
 
THEODORE JOSEPH CONDARA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Criminal Court at Law No. 3
Harris
County, Texas
Trial
Court Cause No. 1063214
 

 
M E M O R A N D U M  O P I N I O N
After a jury trial, appellant was convicted of the offense of
driving under the influence.  On February
1, 2002, the trial court sentenced appellant to 180 days= confinement in the Harris County
Jail, suspended with the condition that appellant be placed on community
supervision for fifteen months, and a $1,000.00 fine.
On August 8, 2002, this Court ordered a hearing to determine
why appellant=s counsel had not filed a brief in
this appeal.  On September 23, 2002, the
trial court conducted the hearing.  The
trial court=s finding and recommendations were
filed in this Court on October 10, 2002.




The trial court found appellant is not indigent and no longer
desires to prosecute his appeal.
On the basis of those findings, this Court has considered the
appeal without briefs.   See Tex. R. App. P. 38.8(b). 
We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Opinion filed October 17, 2002.
Panel consists of
Justices Yates, Anderson, and Frost. 
Do Not Publish - Tex. R. App. P. 47.3(b).